DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 3/18/20201 is acknowledged.

Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/20201.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites parenthetical subject matter, i.e. “(W/O)”. In the interests of clarity, it is suggested that this subject matter be deleted from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the coloring agent" in Line 11.  There is insufficient antecedent basis for this limitation in the claim given that the ink composition recited in claim 1 does not positively recite a pigment. Accordingly, in order to overcome this rejection it is suggested that Applicants amend Line 11 in claim 7 to recite “not comprising a coloring agent”. 
Alternatively, the scope of claim 7 is confusing given that it is unclear if Applicants’ intention is to recite that the second radiation-curable ink does not comprise the same colorant recited for the first radiation-curable ink or if Applicants’ intention is to recite that the second radiation-curable ink is free of colorant.

Claim 8 recites the limitation "the coloring agent" in Line 11.  There is insufficient antecedent basis for this limitation in the claim given that the ink composition recited in claim 2 (or claim 1 from which claim 2 depends) does not positively recite a pigment. Accordingly, in order to overcome this rejection it is suggested that Applicants amend Line 11 in claim 8 to recite “not comprising a coloring agent”.
Alternatively, the scope of claim 8 is confusing given that it is unclear if Applicants’ intention is to recite that the second radiation-curable ink does not comprise the same colorant recited for the first radiation-curable ink or if Applicants’ intention is to recite that the second radiation-curable ink is free of colorant.

Claim 9 recites the limitation "the coloring agent" in Line 11.  There is insufficient antecedent basis for this limitation in the claim given that the ink composition recited in claim 3 (or claim 1 from which claim 2 depends) does not positively recite a pigment. Accordingly, in order to overcome this rejection it is suggested that Applicants amend Line 11 in claim 9 to recite “not comprising a coloring agent”.
Alternatively, the scope of claim 9 is confusing given that it is unclear if Applicants’ intention is to recite that the second radiation-curable ink does not comprise the same colorant recited for the first radiation-curable ink or if Applicants’ intention is to recite that the second radiation-curable ink is free of colorant.

Claim 10 recites the limitation "the coloring agent" in Line 11.  There is insufficient antecedent basis for this limitation in the claim given that the ink composition recited in claim 4 (or claim 1 from which claim 2 depends) does not positively recite a pigment. Accordingly, in order to overcome this rejection it is suggested that Applicants amend Line 11 in claim 10 to recite “not comprising a coloring agent”.
Alternatively, the scope of claim 10 is confusing given that it is unclear if Applicants’ intention is to recite that the second radiation-curable ink does not comprise the same colorant recited for the first radiation-curable ink or if Applicants’ intention is to recite that the second radiation-curable ink is free of colorant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Honma et al (WO 2017/027102, cited on IDS filed on 10/2/2019, see English language equivalent US 2018/0208784).

Regarding claim 1, Honma et al discloses a photo-curable inkjet ink composition, i.e. a radiation curable oil-in-water (W/O) emulsion ink composition, comprising first and second liquid phases (Abstract, [0001], [0019]-[0020], [0049], and [0089]). The ink composition (Figure 1A – item 10) comprises an oil-based hydrophobic liquid (Figure 1A – item O) corresponding to the recited first liquid phase and an ultraviolet polymerizable compound (A) ([0020], [0024], and [0027]-[0028]). Polymerizable compound (A) does not dissolve much in water, i.e. in an amount of 0.01 to 2.0 mass % ([0035]). Accordingly, the reference discloses a first liquid phase comprising a radiation-curable hydrophobic polymerizable compound as recited in the present claims.
	The second liquid phase (Figure 1A – item 101) contains water (disclosed as - W) and is in the form of an emulsion dispersed in the oil-based liquid (O) ([0020] and [0049]). Furthermore, from Figure 1A of the reference it is clear that the second liquid phase (item 101) is emulsified and dispersed in the first liquid phase (item O) ([0049]).



Regarding claim 3, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a non-ionic surfactant that facilitates the formation of the W/O emulsion. Accordingly, the reference discloses that the ink composition comprises an emulsifying agent as recited in the present claims.

Regarding claim 4, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the content of the water in the ink composition is in the range of 5 to 50 mass %, within the recited range of 1 wt. % or more ([0056]).

Regarding claim 5, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises titanium dioxide, i.e. a pigment ([0070]).

In light of the above, it is clear that Honma et al anticipates the presently recited claims.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Moorlag et al (US 2016/0090490).



Regarding claim 2, Moorlag et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the reference discloses that the second liquid phase is emulsified and dispersed in the first liquid phase by a water-in-oil emulsion.

Regarding claim 3, Moorlag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition is formed by preparing a first solution comprising water and surfactant ([0042]). Accordingly, the reference discloses that the ink composition comprises an emulsifying agent that emulsified the second liquid phase, i.e. water, in the first liquid phase, i.e. the continuous acrylate phase.

Regarding claim 4, Moorlag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises water in the amount of about 5 wt. %, within the recited range of 1 wt. % or more ([0044]).

Regarding claim 5, Moorlag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a pigment ([0032]-[0035]).

In light of the above, it is clear that Moorlag et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (WO 2017/027102, see English language equivalent US 2018/0208784) in view of McCovick et al (US 2004/0110865) and Nakano et al (US 2007/0081063).

The discussion with respect to Honma et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 6, Honma et al teaches all the claim limitations as set forth above. While the reference discloses that the ink composition comprises a pigment, the reference does not disclose that the pigment is an inorganic pigment capable of forming a gel.
McCovick et al discloses an ink composition comprising water, pigment, and a natural or synthetic smectite swellable clay mineral (Abstract and [0019]-[0022]). While the reference discloses smectite as an additive and not a pigment, as evidenced by Paragraph [0047] of Nakano et al synthetic smectite is a pigment. Given that McCovick discloses that the smectite is swellable, it is clear that the smectite is a pigment capable of forming a gel as recited in the present claim. The smectite ink additive is highly effective in improving the drying time and image quality of pigmented ink jet inks onto a porous glossy receiver ([0013]).
Given that both Honma et al and McCovick are drawn to inkjet ink compositions comprising water and pigments, and, given that Honma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the smectite clay as taught by McCovick, it would therefore have been obvious to one of ordinary skill in the .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (WO 2017/027102, see English language equivalent US 2018/0208784) in view of Held et al (US 2008/0151027).

The discussion with respect to Honma et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 7, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition does not necessarily comprise a dye or a pigment and may be colorless ([0021]). Accordingly, the reference discloses ink compositions which are clear, i.e. do not comprise a coloring agent, or pigmented. However, the reference does not disclose an ink set as recited in the present claims.
Held et al discloses that inkjet ink sets comprise at least two different inks which are used in combination to create the desired image ([0034]).  A typical printer will generally comprise at least four differently colored inks such as a cyan, magenta, yellow and black (CMYK) ink ([0034]). Ink sets may include one or more colorless inks which are printed in combination with the colored inks to enhance properties such as optical density, chroma, durability and/or gloss ([0034]).
	In light of this teaching by Held et al that clear or colorless inks are used in combination with colored inks in order to enhance properties such as optical density, chroma, and/or gloss, it would have been obvious for one ordinary skill in the art to utilize a combination of a colored 

Regarding claim 8, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition does not necessarily comprise a dye or a pigment and may be colorless ([0021]). Accordingly, the reference discloses ink compositions which are clear, i.e. do not comprise a coloring agent, or pigmented. However, the reference does not disclose an ink set as recited in the present claims.
Held et al discloses that inkjet ink sets comprise at least two different inks which are used in combination to create the desired image ([0034]).  A typical printer will generally comprise at least four differently colored inks such as a cyan, magenta, yellow and black (CMYK) ink ([0034]). Ink sets may include one or more colorless inks which are printed in combination with the colored inks to enhance properties such as optical density, chroma, durability and/or gloss ([0034]).
	In light of this teaching by Held et al that clear or colorless inks are used in combination with colored inks in order to enhance properties such as optical density, chroma, and/or gloss, it would have been obvious for one ordinary skill in the art to utilize a combination of a colored and colorless inks disclosed by Honma et al in order to obtain an ink set with a reasonable expectation of success.

Regarding claim 9, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition does not necessarily comprise a dye or a pigment and may be colorless ([0021]). Accordingly, the reference discloses ink compositions 
Held et al discloses that inkjet ink sets comprise at least two different inks which are used in combination to create the desired image ([0034]).  A typical printer will generally comprise at least four differently colored inks such as a cyan, magenta, yellow and black (CMYK) ink ([0034]). Ink sets may include one or more colorless inks which are printed in combination with the colored inks to enhance properties such as optical density, chroma, durability and/or gloss ([0034]).
	In light of this teaching by Held et al that clear or colorless inks are used in combination with colored inks in order to enhance properties such as optical density, chroma, and/or gloss, it would have been obvious for one ordinary skill in the art to utilize a combination of a colored and colorless inks disclosed by Honma et al in order to obtain an ink set with a reasonable expectation of success.

Regarding claim 10, Honma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition does not necessarily comprise a dye or a pigment and may be colorless ([0021]). Accordingly, the reference discloses ink compositions which are clear, i.e. do not comprise a coloring agent, or pigmented. However, the reference does not disclose an ink set as recited in the present claims.
Held et al discloses that inkjet ink sets comprise at least two different inks which are used in combination to create the desired image ([0034]).  A typical printer will generally comprise at least four differently colored inks such as a cyan, magenta, yellow and black (CMYK) ink ([0034]). Ink sets may include one or more colorless inks which are printed in combination with 
	In light of this teaching by Held et al that clear or colorless inks are used in combination with colored inks in order to enhance properties such as optical density, chroma, and/or gloss, it would have been obvious for one ordinary skill in the art to utilize a combination of a colored and colorless inks disclosed by Honma et al in order to obtain an ink set with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Honma et al (US 2018/0127608).

Specifically, Honma et al discloses a photo-curable inkjet ink composition, i.e. a radiation curable oil-in-water (W/O) emulsion ink composition comprising first and second liquid phases. The ink composition comprises an oil-based hydrophobic liquid corresponding to the recited first liquid phase and comprises an ultraviolet polymerizable compound. The second liquid phase and is the form of an emulsion dispersed in oil-based liquid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767